Title: Abigail Adams to John Adams, 11 November 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend
Braintree November 11 1783

Col. Trumble has been so kind as to visit me, and request a Letter from me to you; I have promised him one. You direct me to write by every opportunity, I very seldom let one slip unimproved, but I find many more conveyances by way of England than any other. I have written twice to you since the recept of your last favour, which was dated july 17th.
I wish you to write by way of England but to send no letters to the southard.
I pleased myself with the Idea of seeing you here during the summer, but when I found how publick Buisness was delayed I endeavourd to banish the Idea, for one month of daily expectation, is more tedious than a year of certainty. I think it would be a releif to my mind if your next Letter was to assure me, that you had no intention of comeing out till next spring; Yet think not, that I am more reconciled to your absence, or less ardently desire your return, but your Life and Health are too dear to me, to gratify my wishes at the expence of either.
I have but last evening returnd, from a visit to Haverhill, where I was led at this season, by the Sickness of Master Tommy, who has a Second time experienced a severe fit of the Rheumatism. It was an unfortunate bequest, but it is so Similar to what at his age I was excersised with, that I think it must have descended to him. He lost the use of his Limbs for a fortnight. It was attended with a fever, and a Stricture across his Breast. I had the Satisfaction to find him upon the recovery, and much better than my fears, for Seazing him at this Season and with so much voilence, I feard he would have been disabled all winter.
Both Mr. and Mrs. Shaw, speak very well of our young Lads, who begin to think of a Colledge Life, as not more than a year and half distance. Charles is very desirious that he may be ready at 15, and Master Tommy is determined that he shall not out strip him, in his learning, what ever he may do in his entrance at colledge, for which purpose he requests that his lessons may be the same with his Brothers. He took great pains to overtake Charles, during his absence and sickness with the Measles, nor did he rest untill he accomplished it. Mr. Shaw is I believe an excellent preceptor and takes great pains with them. Their Morals and Manners are strickly attended to, and I have every satisfaction I can wish with respect to care and tenderness both in sickness and Health. I wanted for nothing but to see you Mamma, says Master, during my sickness. Mrs. Shaw is the same amiable good woman you always knew her. She has one son and one daughter, but her Health is feeble and her frame exceedingly delicate and tender, her spirits lively, her temper placid. The children Love her with a parental? filial affection.

I longed for you to accompany me in this journey, and to have participated the pleasure of seeing our Children attentive to their studies, and promiseing to be wise and good.
While your own Heart dilates, you will tell me, that the season for temptation is not yet arrived, that altho they are carefully Guarded against evil communications, and warned of the danger of bad examples, no humane foresight can effectually preserve them from the contagion of vice; true, but I have a great opinion of early impressions of virtue, and believe that they take such hold of the mind, as neither time, or temptations can wholy subdue. They recall the wanderer to a sense of his Duty, tho he has strayed many many times. Attend says the Good Ganganella, more to the Hearts, than the understanding of your pupils, if the Heart is good, all will go well.
I have a thousand fears for my dear Boys as they rise into Life, the most critical period of which is I conceive, at the university; there infidelity abounds, both in example and precepts, there they imbibe the speicious arguments of a Voltaire a Hume and Mandevill. If not from the fountain, they receive them at second hand. These are well calculated to intice a youth, not yet capable of investigating their principals, or answering their arguments. Thus is a youth puzzeld in Mazes and perplexed with error untill he is led to doubt, and from doubting to disbelief. Christianity gives not such a pleasing latitude to the passions. It is too pure, it teaches moderation humility and patience, which are incompatable, with the high Glow of Health, and the warm blood which riots in their veins. With them, “to enjoy, is to obey.” I hope before either of our children are prepaird for colledge you will be able to return and assist by your example and advise, to direct and counsel them; that with undeviating feet they may keep the path of virtue.
I have heitherto been able to obtain their Love their confidence and obedience, but I feel unequal to the task of guiding them alone, encompassed as I know they must be with a thousand snares and temptations.
I hope our dear son abroad will not imbibe any sentiments or principals which will not be agreable to the Laws the Goverment and Religion of our own Country. He has been less under your Eye than I could wish, but never I dare say without your advise and instruction. If he does not return this winter, I wish you to remind him, that he has forgotten to use his pen, to his Friends upon this Side the water.
With Regard to what passes in the political world I hear little said upon the subject. We are anxious to receive official accounts of the Signing the definitive Treaty. The Merchants will Clamour if the commercial Treaty is not to their taste. The Peace necessitates many of them to a less extravagant mode of living, and they must retrench still more if ever they pay their debts abroad. Bills are now sold at par, if you continue abroad, I shall be under a necessity of drawing upon you, for tho the War is ceased, taxes have not. Since I took my pen, and within this hour, I have been visited by the collector with 3 tax Bills; the amount of which is 29 pounds 6 and 8 pence, the continental tax state tax and town tax, beside which, I have just paid a parish tax. I live with all the frugality in my power. I have but two domesticks, yet I find it as much as I can do to muster cash enough to pay our sons Quarter Bills and Cloath them decently.
Of one thing you may rest assured, that I involve you in no debts, nor go one Inch without seeing my way Clear; you laugh at me with regard to my Virmont purchase. I still value it, and do not doubt of its becomeing so. I have a Right in about 2 hundred acers of land some where in Northburry which comes to me from my Mother; I will exchange with you. My Father left to me and Mrs. Shaw his Medford Farm stock buildings &c. and his medow in Malden the value of which is Estimated at near 800. Now what I wish is to persuade my Sister to sell you her part of the Farm, and make a purchase in the Town where they she lives, but I do not chuse to Say any thing upon the Subject at present. I Suppose it will sell for more than the apprizement, and as I hope you will return early in the spring, that will be as soon as any thing can be done about it. The estate is some cloged in concequence of a Numerous family but the personal estate will clear it and pay the Legacies which amount to about 300 pounds and Some small debts.

Adieu my dearest Friend. Heaven preserve your Life and Health, and safely conduct You to Your ever affectionate
Portia

